Order entered August 30, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00814-CV

                        IN RE GAREN KEITH WYATT, Relator

                Original Proceeding from the 160th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-00019

                                        ORDER
                       Before Justices Bridges, Osborne, and Carlyle

Based on the Court’s opinion of this date, we DENY relator’s petition for writ of mandamus.

We DENY relator’s motion for emergency stay as moot.




                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE